Citation Nr: 0904609	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  91-49 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis of multiple joints, currently evaluated as 40 
percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from May 1961 to August 1966, 
November 1966 to February 1975, and July 1986 to February 
1989.

In a decision issued February 14, 1992, the Board of 
Veterans' Appeals (Board) denied entitlement to an evaluation 
in excess of 40 percent for the service-connected rheumatoid 
arthritis of multiple joints.  The Veteran appealed the 
Board's denial of that issue to the United States Court of 
Appeals for Veterans Claims (Court).  Thereafter, the Court 
vacated the Board's February 14, 1992, decision, and remanded 
the case to the Board for readjudication in accordance with 
the Court's decision.

In August 1994 and August 1997, the Board remanded the case 
to the respective Waco and Houston, Texas, Regional Offices 
for additional evidentiary development.  Subsequently, 
jurisdiction over the case was transferred to the St. Paul, 
Minnesota, Regional Office (RO).  In August 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.  In November 2004, the Veteran perfected an 
appeal regarding a TDIU.

In May 2004, the Board referred the case for an independent 
medical expert (IME) opinion regarding said appellate issue.  
An IME opinion was rendered in July 2004.  The case was 
remanded in April 2005 to comply with medical diagnostic 
procedures suggested by the IME.  The case has been 
transferred to the RO in Houston, Texas. 

The case was returned to the Board and in September 2007, it 
was remanded to afford the RO an opportunity to consider 
additional evidence that was received at the Board.  This has 
now been accomplished, and the appeal has been returned to 
the Board for further review.  

The Veteran submitted additional evidence directly to the 
Board in October 2008 and December 2008.  He waived his right 
to initial review of this material by the RO in December 
2008.  
FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis is productive of no 
more than definite impairment of health.  There are no signs 
of anemia or other symptoms or findings of severe impairment 
of health secondary to rheumatoid arthritis.

2.  The right knee is the only joint for which limitation of 
motion due to rheumatoid arthritis has been established by 
objective evidence, but this does not result in limitation of 
flexion to 30 degrees or more.  

3.  The Veteran's service connected rheumatoid arthritis is 
40 percent disabling, and his service connected multiple 
basal cell carcinomas of the back, forehead, temple and nose 
is 30 percent disabling; his combined evaluation is 60 
percent disabling.  

4.  His service connected disabilities do not render him 
unable to obtain or maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for rheumatoid arthritis of multiple joints have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Code 5002 (2008).  

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2008).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  

In this case, the Veteran's claim was submitted before the 
enactment of the VCAA.  Therefore, it was impossible to 
provide the Veteran with the required notification prior to 
the initial RO adjudication.  

The Veteran was provided with VCAA notice by letters dated 
December 2001, July 2003, July 2007, and May 2008.  These 
letters notified the Veteran of the basic information and 
evidence required to substantiate his claims for an increased 
evaluation and a TDIU, the evidence he was required to 
submit, and the evidence that VA would help him to obtain.  

Regarding the notification required by Dingess, Veteran 
status has been established and is not at issue.  The July 
2007 letter contained information pertaining to disability 
evaluations and effective dates.  

In addition to the notification described above, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the Veteran that, to substantiate a claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The Veteran was provided with the notification required by 
Vazquez in a May 2008 letter.  This letter included the 
diagnostic criteria used for the evaluation of rheumatic 
arthritis. 

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the many 
readjudications of the Veteran's appeal after the receipt of 
notification, most recently by the RO in June 2008.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the Board 
concludes that the duty to notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examinations and fee basis examinations of his 
disabilities.  Both VA treatment records and private medical 
records have been obtained, and there is no indication that 
there are any outstanding records pertinent to the Veteran's 
claim.  Records have been obtained from the Social Security 
Administration.  The Veteran has not requested a hearing.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Background

The Veteran contends that the 40 percent evaluation assigned 
to his multiple joint rheumatic arthritis is inadequate.  He 
argues that a 60 percent evaluation or higher is required to 
compensate him for this disability.  In addition, the Veteran 
contends that his rheumatoid arthritis combines with his 
service connected basal cell carcinomas to render him 
unemployable.  

The record indicates that entitlement to service connection 
for rheumatoid arthritis was established in a March 1975 
rating decision.  A 40 percent evaluation was assigned for 
this disability.  The Veteran did not receive compensation 
when he returned to active duty from July 1986 to February 
1989.  However, in June 1989 he elected to receive 
compensation in lieu of retirement pay.  A July 1991 rating 
decision restored the 40 percent evaluation, effective from 
June 1989, and the 40 percent evaluation remains in effect. 

The evidence includes a VA fee basis examination by Dr. C. 
dated December 1989.  The Veteran stated that he was going to 
apply for a government job and needed an evaluation.  He had 
a degree in economics but had not worked in the last several 
years, mainly because he had inherited some money and had 
been traveling.  The Veteran reported mild pain involving the 
neck.  The shoulders were negative but he had occasional low 
back pain, as well as occasional pain of the 
metacarpalphalangeals and the proximal interphalangeals.  The 
hips were negative.  The main problem had been his right 
knee.  He was taken off prednisone two years ago.  Currently 
the Veteran experienced about two hours of morning stiffness 
mainly affecting the right knee.  He had been using a cane 
for the last six months.  

On examination, the Veteran walked with a limp favoring his 
right knee.  All joints had normal range of motion without 
synovitis except for the right knee, which had pain and 
swelling.  The impression was inflammatory arthritis by 
history, which had also been called sero-negative rheumatoid 
vs. Reiter's.  The Veteran was doing well at the present time 
other than the right knee.  His rehabilitation potential was 
excellent, although the examiner did not believe the Veteran 
would be able to do heavy, physical work because of the knee. 

A May 1990 Attending Physician's Statement from D. B. notes 
that the Veteran walked with a crutch.  The prognosis was 
rheumatoid arthritis, which might continue to worsen.  

A July 1990 letter from Dr. B. states that the Veteran has 
had rheumatoid arthritis intermittently since 1963.  He had 
been hospitalized for painful and swollen joints on three 
occasions, all prior to 1975.  Dr. B. opined that the Veteran 
had been unemployable with swelling of the right knee and 
episodes of pain and swelling in the right wrist, left knee 
and ankles, neck and back.  

An August 1990 decision from the Social Security 
Administration (SSA) found that the Veteran was under a 
disability and unable to perform his past relevant work since 
June 1989.  His disability was rheumatoid arthritis, which 
was described as severe.  

The Veteran submitted a statement on a VA Form 21-2545 in 
October 1990.  He said that there was constant swelling in 
the right knee accompanied by redness and pain, as well as 
intermittent swelling in his other joints.  The Veteran 
reported a weight loss of 44 pounds, and said his present 
weight was 143.  

The Veteran underwent a VA fee basis examination in October 
1990.  His major complaint was of ongoing inflammatory 
arthritis.  In order of decreasing severity, the Veteran said 
that it affected his right knee, right wrist, neck, back, and 
then other joints, including his ankles and hands.  He 
reported swelling if on his feet more than two hours, and an 
inability to walk for more than 15 minutes.  He reported some 
gastrointestinal distress that was likely due to his 
medication, and he had lost 20 pounds in the last several 
months.  The Veteran's current weight was 141.  

On examination, the Veteran had braces for walking.  The 
Veteran resisted movement of his neck and back.  The 
shoulders, elbows, wrists, and hands revealed no deformity, 
redness, heat, or other signs of inflammation.  He refused to 
make more than two thirds of a fist.  However, later 
observations showed that the Veteran was able to dress and 
undress very well and made perfectly fine fists while tying 
his shoes and buttoning his shirt.  The hips had normal range 
of motion.  The knees revealed no swelling, redness, 
deformity or other abnormality.  The Veteran would not allow 
the examiner to fully extend or flex the right knee.  The 
ankles and joints of the feet appeared fine.  He walked with 
a pronounced limp in the right knee.  The impressions 
included chronic history of arthritis of uncertain etiology, 
and history of gastrointestinal distress secondary to 
possible nonsteroidal anti-inflammatory induced gastric 
disease.  The examiner opined that the Veteran's described 
pain and disability far exceeded that shown on objective 
examination.  This was based on the Veteran's ability to move 
certain joints much more smoothly when he felt the examiner 
was not watching.  He added that the Veteran could have a 
form of arthritis, but this would likely be objectively well 
controlled on current medications.  

November 1990 treatment records show that the Veteran 
complained of right knee swelling, and believed his 
medication was not working well.  The medication was changed, 
and the assessment was rheumatoid arthritis.  

VA treatment records from March 1992 show that the Veteran 
complained of swelling and pain in the left shoulder and 
right knee, with a lump in his neck.  The assessment included 
epidermal cyst, and arthritis. 

A February 1995 record from the Austin Regional Clinic shows 
that the Veteran had experienced increased pain over the past 
month.  He weighed 140 pounds, and was walking on a cane.  
The assessment included rheumatoid arthritis.  The Veteran 
was placed on a trial run of a different pain medication.  

Austin Regional Clinic records dated December 1997 state that 
the Veteran had not been seen since February 1995.  He was 
experiencing arthritis symptoms that were about the same, and 
he was requesting a refill of painkillers.  The assessment 
included arthritis.  

An award letter from the SSA dated November 2000 states that 
it had been determined that the Veteran was no longer 
disabled or entitled to benefits.  

The Veteran was afforded a private examination in conjunction 
with his claim for SSA benefits in June 2001.  He was noted 
to have a 40 year history of rheumatoid arthritis.  
Prednisone was prescribed in the 1970's, and his current 
medication was Celebrex.  The Veteran's most affected joints 
were his neck, right knee, and both ankles.  There was some 
lower back stiffness and arthritic aching, but his hands, 
wrists, elbows and shoulders were okay.  He had suffered an 
acute injury the previous week which required a sling for 
right shoulder pain and also resulted in left hip pain.  The 
Veteran wore elastic sleeves on his ankle every day as well 
as elastic wrap on his right knee.  He reported swelling, 
some redness, heat, and locking up of the right knee about 
two times a week and he used a cane.  The Veteran was able to 
walk 400 feet before experiencing increased ankle and right 
knee swelling and pain, and he could sit for two hours before 
changing position.  He could stand for only ten minutes due 
to right knee pain and he could only walk up two or three 
steps without assistance.  The Veteran described his pain as 
8 on a scale to 10 without the medication and 4 with the 
medication.  

On examination, the Veteran used the cane to get up from a 
seated position.  He could raise himself up from a lying down 
position with some slowness and stiffness.  Range of motion 
of the neck was good, and he could bend his back to 45 
degrees.  On testing, the left shoulder, hips, knees, ankles, 
and great toes had full range of motion.  The impressions 
included rheumatoid arthritis, and musculoskeletal pain of 
the right knee, ankles, and neck.  The examiner commented 
that the Veteran's rheumatoid Arthritis had resulted in an 
ongoing inability to ambulate effectively without using an 
assistive device.  There was redness, heat, and swelling of 
the right knee and both ankles.  X-ray studies showed 
degenerative changes of the neck and right knee.  There was 
good range of motion and velocity of motion of the fingers, 
and grip strength was good.  There was no muscle atrophy.  

At an August 2002 VA examination of the joints, the examiner 
noted that the Veteran's claims folder had been reviewed 
prior to the examination.  The Veteran presented with 
complaints of right knee pain and swelling, lower neck pain, 
and swelling of both wrists and ankles.  On examination, the 
Veteran was a poorly nourished, oriented and cooperative 
person in no acute distress.  He had a limping gait to 
protect his right side and used a cane to support his 
balance.  Palpation of the cervical spine was moderately 
painful without radiation of pain.  The Veteran's hands 
showed no redness, warmth or swelling, and there were not 
signs of inflammation of either wrist.  Range of motion 
testing of the hands and feet was normal or near normal, and 
he completed the testing without limitation, discomfort or 
pain.  The right knee did not have any redness, warmth or 
swelling, and there were no signs of inflammation in the 
left.  Range of motion was from zero to 65 degrees on the 
right and zero to 135 degrees on the left.  There was pain in 
the right knee in full possible flexion, but no pain on the 
left.  The diagnoses included degenerative joint disease of 
the right knee joint; no substantial evidence in support of 
complaints of bilateral wrist and ankle pain; and cervical 
spine strain.  The examiner opined that there was no evidence 
of any current inflammation process involving any of the 
Veteran's joints, and no evidence of any acute rheumatoid 
condition.  The blood test was negative.  The examiner 
further opined that the Veteran's right knee disability was 
the result of degenerative disease.  There was a history of 
rheumatoid arthritis but no evidence that this was an active 
process.  Finally, there had been no dramatic changes in the 
Veteran's health for the last year that could be supported by 
objective data, and his main problem was right knee 
degenerative disease.  An August 2002 VA X-ray study revealed 
minimal medial compartment narrowing bilaterally.  

July 2003 VA treatment records show that the Veteran 
requested script for medication for his arthritis pain, 
especially in his knees. 

The Veteran was afforded another VA examination in August 
2003.  His records were not available for review.  He 
reported problems with his left wrist, neck, lower back and 
both knees.  Following the examination, the assessment was 
that there did not appear to be any evidence that the Veteran 
has rheumatoid arthritis or other inflammatory arthritic 
process.  Additional assessments included tendinitis of the 
left wrist, degenerative joint disease of the cervical spine, 
lumbosacral strain syndrome, and minimal degenerative changes 
of the knees.  

A June 2004 statement from a private doctor says that the 
Veteran has been under treatment for rheumatoid arthritis for 
many years.  

An independent medical opinion was obtained by the Board from 
a private doctor in July 2004.  The doctor noted that he was 
limited to reviewing the examinations that were contained in 
the claims folder, and stated that physical findings, X-ray 
reports, and lab information going back to 1966 had been 
reviewed, and that it was difficult to confirm a diagnosis of 
rheumatoid arthritis.  Examinations from 2001 and 2002 did 
not describe evidence that would confirm a diagnosis of 
rheumatoid arthritis.  The Veteran apparently had 
osteoarthritis of a knee, which could represent secondary 
osteoarthritis to rheumatoid arthritis if the disease was 
present.  However, the doctor considered it unlikely that the 
Veteran has or had active rheumatoid arthritis.  The doctor 
added that to be more definite, recent X-rays of the hands or 
knees would have to be examined, or the results of a test for 
rheumatoid factor.  

Private medical records from January 2005 to February 2005 
include diagnoses of arthritis of the knees and shoulders.  
February 2005 records state that his knee and hip were acting 
up.  

The Veteran underwent a private medical examination by Dr. P-
M. in July 2005.  He was noted to have experienced joint 
complaints since the 1970s, especially in the lower back and 
right knee.  Currently his main problem was the right knee, 
and the Veteran had experienced swelling of the joint with 
pain for about two or three weeks.  He complained of morning 
stiffness which rarely lasted half a day.  He denied pain in 
the heels, psoriasis, inflammatory eye disease or any chronic 
eye inflammation.  The Veteran reported swelling of the left 
first toe about two years ago.  He had problems walking up 
stairs or for long stretches, mainly due to knee pain.  On 
examination, the Veteran weighed 183 pounds.  The cervical 
spine had diminished range of motion with some pain in 
lateral flexion.  The shoulders and hips had good range of 
motion without pain.  The elbows, wrists, hands, ankles and 
feet did not have synovitis.  The right knee was mildly 
enlarged.  There was small effusion and the knee was slightly 
warm.  The range of motion of the lumbar spine was fair and 
painless.  The impression was chronic complaints involving 
the cervical spine and right knee, most likely secondary to 
degenerative arthritis, although the episodes of inflammation 
of the right knee raised different possibilities. 

At a November 2005 VA examination, the Veteran walked with a 
cane in his right hand and wore a soft knee retainer on the 
right knee.  Examination of the hands, knees, and elbows were 
negative for deformity.  The knees flexed to 100 degrees 
bilaterally.  A review of medical records showed that as of 
October 2005 the Veteran's Rh factor was 20, negative 
antinuclear antibody.  A magnetic resonance imaging study of 
the cervical and lumbar spine indicated minimal degenerative 
disease of osteoarthritis.  The knees each had torn cartilage 
with a cyst on the left.  The diagnosis stated that currently 
the Veteran did not show any active rheumatoid arthritis.  
The current evidence was indicative of osteoarthritis instead 
of rheumatoid arthritis.  

November 2005 private records note that the Veteran had 
bilateral knee meniscus ruptures.  

The Veteran underwent a fee basis examination in January 
2006.  The diagnosis was of cervalgia or myofascial pain at 
the base of the neck.  There was also an appropriate amount 
of mild degenerative changes of both the cervical and 
lumbosacral spine which was unrelated to service.  There was 
no shoulder pathology, the elbows had full range of motion, 
and there was full range of motion of the wrists and hands.  
A neurological examination was normal.  The examiner was 
unable to determine if the Veteran was fatigued but there was 
no pathology or synovitis.  The Veteran left before the 
examination was completed.  The diagnosis was a history of 
rheumatoid arthritis without any current clinical evidence.  
The Veteran apparently did not have a rheumatoid factor but 
carried a diagnosis of rheumatoid arthritis.  He had a huge 
amount of self-imposed deconditioning.  There was no evidence 
that the Veteran's range of motions would be changed by pain, 
fatigue, weakness, or lack of endurance.  The examiner noted 
that the Veteran has an economic degree and also opined that 
there was no reason why with proper motivation and home 
exercises he should not be employable.  

March 2007 private treatment records from Dr. M. note that 
the Veteran was on prednisone and that the arthritis in his 
hip and shoulder was better, but the other shoulder was now 
acting up.  He was also experiencing Raynaud's phenomenon.  
The Veteran did not have muscle weakness, muscle wasting, 
muscular cramps, joint swelling, or knee pain.  The chronic 
diagnoses included rheumatoid arthritis.  Additional undated 
records from the same private doctor state that the Veteran's 
joints were normal without any swelling, redness, or 
tenderness.  The range of motion was normal in all joints, 
and the Veteran had a normal gait.  

June 2007 private treatment records from Dr. P-M. noted 
unstable joint pain located in the left shoulder, hip, knee, 
foot, and hand.  The Veteran characterized the quality as 
achy and constant.  The severity was moderate, which was 
defined as tolerable but causing marked handicap with 
walking, squatting, climbing stairs and standing.  On 
examination, there was diminished range of motion of the 
cervical spine, normal range of motion without tenderness of 
the lumbar spine, shoulders, elbows, and hands, diminished 
range of motion of the wrists, decreased range of motion of 
the hips with pain, painful range of motion of the knees, and 
full non-painful range of motion of the ankles and feet.  The 
assessment was Raynaud's syndrome, psoriatic arthropathy, 
unstable hip and pelvis pain, and stable knee pain.  

Records from Dr. M. dated November 2008 state that the 
Veteran had last been seen in January.  He reported problems 
with movement of the left thumb.  On examination, the Veteran 
did not have muscle weakness, muscle pains, fatigue, joint 
swelling, joint stiffness, swelling or redness of the 
fingers, or pain of the feet, hips, back, neck, shoulders, 
elbows, or ankles.  The hematology and endocrine reports 
stated that the Veteran did not have weight loss or weight 
gain.  The chronic active diagnoses included rheumatoid 
arthritis, psoriatic arthropathy, and Raynaud's syndrome.  
Dr. Murphy described the Veteran as retired.

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As 
discussed below, various ratings may be assigned at various 
periods of the appeal process.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran's disability is evaluated under the rating code 
for rheumatic arthritis.  Rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement that is totally incapacitating is 
evaluated as 100 percent disabling.  When there is less 
symptomatology than the criteria for 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent evaluation is assigned.  Symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year are evaluated as 40 percent disabling.  One or two 
exacerbations a year in a well-established diagnosis is 
evaluated as 20 percent disabling.  For residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, Code 
5002 (2008). 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Board finds that entitlement to an evaluation in excess 
of 40 percent is not warranted for the Veteran's rheumatic 
arthritis.  At this juncture, the Board notes that not a 
single one of the many examinations and treatment records 
have stated that the Veteran's rheumatoid arthritis is an 
active process.  Although not every examiner commented on 
this matter, every report that did noted that that there was 
either no evidence of active rheumatoid arthritis or that it 
was unlikely to be active.  This included the August 2002 and 
August 2003 VA examiners, the July 2004 IME, the July 2005 
report from Dr. P-M., and the November 2005 and January 2006 
VA examiners.  The doctor who provided the July 2004 IME 
noted that he could not be certain of his opinion without 
access to recent X-ray studies, but the Board notes that 
subsequent examiners had access to X-ray and did not find 
that the rheumatoid arthritis was active.  However, the Board 
also notes that the RO has continued to evaluate the 
veteran's disability as if it is an active process.  
Therefore, the Board, out of fairness to the veteran, will 
evaluate his disability under both the criteria for an active 
process and the criteria for residual limitation of motion 
due to rheumatoid arthritis in order to determine if either 
criteria provide for an increased evaluation.  See 38 C.F.R. 
§ 4.71a, Code 5002.  

Basically, for an active disease process, in order to receive 
an evaluation of greater than the current 40 percent the 
Veteran's symptoms must include rheumatoid arthritis that is 
totally incapacitating, or weight loss and anemia productive 
of severe impairment of health, or severely incapacitating 
exacerbations that occur four or more times a year, or a less 
number over prolonged periods.  The Veteran has not displayed 
this symptomatology at any point during his appeal.  

There is no evidence that the Veteran has experienced both 
anemia and weight loss productive of severe impairment of 
health.  There is no evidence whatsoever of anemia.  Although 
anemia does not appear to have discussed by most of the 
private or VA examiners, the Board notes that the evidence 
includes several laboratory reports of studies of the 
Veteran's blood to which the examiners had access.  The 
November 2008 private examination included a hematology 
section, but anemia was not noted.  

As for weight loss, there is evidence that the Veteran 
experienced weight loss in the early 1990s.  The Veteran 
reported a weight loss of 44 pounds to 143 on a VA form 
completed in October 1990.  Later that same month he said his 
weight loss had been 20 pounds and noted he weighed 141.  His 
weight remained 140 in February 1995.  However, more recent 
records show that the Veteran's weight was 183 by July 2005.  
November 2008 records state that the Veteran did not have 
weight loss.  Furthermore, assuming that the earlier weight 
loss was the result of rheumatoid arthritis and not the other 
gastrointestinal disabilities noted in the record, 
entitlement to a 60 percent evaluation requires that a weight 
loss combines with anemia to produce severe impairment of 
health.  As previously noted, there is no evidence of anemia, 
and the evidence does not otherwise establish that the 
Veteran has severe impairment of health.  The August 2002 VA 
examination noted that there had been no dramatic changes in 
the Veteran's health.  The October 1990 examination report 
notes that the Veteran's complaints far exceed the objective 
evidence, and the January 2006 examiner expressed a similar 
opinion.  Other records note that the Veteran was in good 
health or in no acute distress.  In short, the evidence does 
not demonstrate severe impairment of health due to anemia and 
weight loss.  

The evidence also does not support the occurrence of four or 
more severely incapacitating episodes a year or a lesser 
number for prolonged periods of time.  The evidence notes 
three hospitalizations for rheumatoid arthritis, but these 
were all prior to 1975.  The Veteran contends not that he has 
incapacitating episodes, but that he experiences constant 
problems, especially with his right knee.  The December 1997 
records from the Austin Regional Clinic show that the Veteran 
went nearly two years without being seen for his disability.  
The most recent report from November 2008 states that the 
Veteran was last seen previously in January 2008.  These 
records tend to show that the Veteran does not experience 
exacerbations of his disability that would require medical 
attention, which would be evidence of severe incapacitation.  
None of the many medical reports refer to any periods of 
incapacitation.  The Board concludes that a 60 percent 
evaluation based on incapacitating episodes is not warranted.  

The Court, in its May 1994 decision, pointed out that the SSA 
decision had referred to the Veteran's rheumatoid arthritis 
as severe, and found that the Board had not articulated 
reasons and bases as to why the characterization of the 
rheumatoid arthritis as severe did not equate to the severe 
impairment described in the rating code.  However, the Board 
notes that the rating code indicates that severe impairment 
would be that which results from a combination of anemia and 
weight loss.  Therefore, in the absence of these symptoms, 
any impairment of health is not, by definition, severe.  See 
38 C.F.R. § 4.71a, Code 5002.  Similarly, the occurrence of 
incapacitating episodes of any type, including severe, is not 
established by the evidence.  In spite of the conclusion of 
SSA in 1990, the Board is unable to find that the Veteran's 
symptoms result in severe impairment of health or severely 
incapacitating episodes.  The SSA apparently reached a 
similar conclusion in November 2000.  

Finally, the Board has considered entitlement to an 
evaluation in excess of 40 percent under the provisions for 
chronic residuals.  In such a case, the Veteran is to be 
evaluated under the rating codes for the individual joint or 
joints that were affected by the rheumatic arthritis, and the 
results combined.  However, this does not result in an 
evaluation in excess of 40 percent.  The only joint that has 
consistently demonstrated limitation of motion as a result of 
rheumatoid arthritis is the Veteran's right knee.  This has 
been most recently diagnosed as the result of degenerative 
changes, although as the July 2004 IME opinion raised the 
possibility the degenerative change was the result of the 
rheumatoid arthritis, the Board will resolve all benefit of 
the doubt in favor of the Veteran and find that the right 
knee limitation of motion is part of the Veteran's service 
connected disability.  However, none of the medical 
examinations have ever shown limitation of extension of the 
right knee to or beyond 30 degrees.  For example, flexion was 
to 65 degrees in August 2002 and 100 degrees in November 
2005, neither of which findings would warrant a compensable 
evaluation.  Limitation of extension to a compensable degree 
has never been shown.  This precludes a 40 percent evaluation 
under the applicable rating code.  38 C.F.R. § 4.71a, Code 
5260, 5261 (2008).  

As for other joints, examinations, such as the one conducted 
in October 1990, have found that the Veteran's complaints of 
limitation of motion were not supported by the objective 
evidence.  Limitation of motion of the cervical spine has 
been attributed to degenerative changes and not rheumatoid 
arthritis.  Similarly, the June 2005 fee basis examination 
opined that degenerative changes in the cervical and lumbar 
spine were unrelated to service.  Although at one time or 
another examinations have demonstrated some degree of 
limitation of motion of the ankles, hips, and wrists, only 
the June 2001 examination noted objective evidence such as 
redness or swelling to support limitation of motion.  This 
was no longer present on the August 2002 examination.  
Generally, the remaining examinations have found that the 
Veteran has full range of motion of his joints, and objective 
evidence of limitation of motion such as muscle spasm, 
swelling or satisfactory evidence of painful motion has been 
specifically denied.  Again, the Board refers to the October 
1990 fee basis examination which opined that the Veteran's 
described pain and disability far exceeded that of the 
objective evidence, as well as the January 2006 VA 
examination which opined that the Veteran's deconditioning 
was largely self imposed.  The most recent evidence, which is 
the November 2008 private examination, specifically states 
that there is no pain or swelling of the feet, hips, back, 
neck, shoulders, elbows, or ankles.  Therefore, the Board is 
unable to assign even the minimum 10 percent evaluation 
allowed under 38 C.F.R. § 4.71a, Code 5002 for affected 
joints for any joint other than the right knee.  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  This being the case, there is 
no basis for an evaluation in excess of 40 percent based on 
residual limitation of motion due to rheumatoid arthritis.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
Although the period on appeal dates back for 20 years, at no 
time does the Veteran meet all of the criteria required for 
an evaluation of greater than 40 percent.  There has never 
been any evidence of anemia or severe incapacitation as 
defined by the rating code.  The evidence consistently shows 
that no more than a 40 percent evaluation is proper.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

TDIU

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
Veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a Veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran has established service connection 
for two disabilities.  As noted above, his rheumatoid 
arthritis is properly evaluated as 40 percent disabling.  
Service connection is also in effect for multiple basal cell 
carcinomas of the back, forehead, temple and nose.  This 
disability is evaluated as 30 percent disabling.  The 
Veteran's combined evaluation is 60 percent disabling.  
Therefore, as the Veteran does not have a combined rating of 
at least 70 percent, a TDIU may not be awarded on a schedular 
basis.  

The Board has also considered entitlement to a TDIU on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  There is no objective evidence that 
the Veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board has considered 
the July 1990 letter from Dr. B. who states that the 
Veteran's disabilities rendered him unemployable.  However, 
the December 1989 examiner notes that the Veteran had not 
been working as the result of an inheritance, and described 
his rehabilitation potential as excellent.  In fact he was 
getting an exam as he was looking for work.  The January 2006 
fee basis examination opined that with proper motivation and 
home exercises, there was no reason the Veteran should not be 
employable.  The recent record from Dr. M. noted that the 
veteran is retired.  With his educational background, there 
is no showing that he would be precluded from sedentary 
employment due to his service connected disorders.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required or otherwise indicated.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased evaluation for rheumatoid 
arthritis of multiple joints, currently evaluated as 40 
percent disabling, is denied.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


